Dismissed and
Memorandum Opinion filed May 10, 2011.
 
 
                        
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01009-CV
____________
 
MICHAEL A. McCANN, D.D.S., Appellant
 
V.
 
TRACY DOYLE SITTON, Appellee
 

 
On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 26419
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed September 27, 2010. 
The reporter’s record was filed November 19, 2010, and the clerk’s record was filed
December 13, 2010.  Appellant’s brief was due January 12, 2011.  Appellant
requested and was granted an extension of time to file his brief until March
14, 2011.  Appellant did not file a brief or a request for an additional
extension of time, however.
            On April 5, 2011, this court issued an order stating that
unless appellant filed a brief, and a motion reasonably explaining why the
brief was late, on or before April 29, 2011, the court would dismiss the appeal
for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant filed no response.  
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Frost,
Jamison, and McCally.